15-3161
     Diaz v. Sessions
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A205 497 464

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   24th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   MARCO AURELIO DIAS, AKA MARCO A.
14   DIAS,
15            Petitioner,
16
17                      v.                                           15-3161
18                                                                   NAC
19   JEFFERSON B. SESSIONS III, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.*
22   _____________________________________
23
24   FOR PETITIONER:                     Robert C. Ross, West Haven, CT.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Jesse M.


     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Jefferson B. Sessions III is automatically substituted for
     former Attorney General Loretta E. Lynch as Respondent.
1                               Bless, Senior Litigation Counsel;
2                               Alexander J. Lutz, Trial Attorney,
3                               Office of Immigration Litigation,
4                               United States Department of Justice,
5                               Washington, DC.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Marco Aurelio Dias, a native and citizen of

12   Brazil, seeks review of a September 9, 2015 decision of the BIA

13   affirming a May 7, 2014, decision of an Immigration Judge (“IJ”)

14   denying Dias’s application for asylum, withholding of removal,

15   and relief under the Convention Against Torture (“CAT”).     In

16   re Marco Aurelio Dias, No. A205 497 464 (B.I.A. Sept. 9, 2015),

17   aff’g No. A205 497 464 (Immig. Ct. Hartford May 7, 2014).    We

18   assume the parties’ familiarity with the underlying facts and

19   procedural history in this case.

20       We have considered the IJ’s decision “as modified by the

21   BIA’s decision,” that is, minus the IJ’s finding that Dias could

22   relocate within Brazil.    See Xue Hong Yang v. U.S. Dep’t of

23   Justice, 426 F.3d 520, 522 (2d Cir. 2005).      The applicable

24   standards of review are well established.         See 8 U.S.C.

25   § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d 510,

26   513 (2d Cir. 2009).
                                    2
1        To succeed on his withholding application, Dias had to show

2    “that it is more likely than not that his ‘life or freedom would

3    be threatened’” on account of his membership in the particular

4    social group of gay men.   Ramsameachire v. Ashcroft, 357 F.3d
5    169, 178 (2d Cir. 2004) (quoting 8 U.S.C. § 1231(b)(3)(A), 8

6    C.F.R. § 208.16(b)(1)). “Persecution,” required for

7    withholding of removal, “clearly contemplates that harm or

8    suffering must be inflicted upon an individual in order to

9    punish him for possessing a belief or characteristic a

10   persecutor seeks to overcome.”     Matter of Acosta, 19 I. & N.

11   Dec. 211, 223 (B.I.A. 1985), overruled on other grounds by

12   I.N.S. v. Cardoza-Fonseca, 480 U.S. 421 (1987).   “Private acts

13   can . . . constitute persecution if the government is unable

14   or unwilling to control such actions.”   Pan v. Holder, 777 F.3d
15   540, 543 (2d Cir. 2015); see also Rizal v. Gonzales, 442 F.3d
16   84, 92 (2d Cir. 2006) (“[P]ersecution can certainly be found

17   when the government, although not itself conducting the

18   persecution, is unable or unwilling to control it.”).

19       Although Dias did not articulate it as such, his claim is

20   that private parties have a pattern or practice of persecuting

21   gay men in Brazil, which the government is unable to stop.    8

22   C.F.R. § 1208.16(b)(2) (a withholding applicant may show his

23   life or freedom would be threatened based on a pattern or
                                    3
1    practice of those similarly situated).     Dias predicts that

2    people in Brazil will discover that he is gay either from the

3    Internet article about his crime, from his family, or from a

4    future relationship with a man.    He asserts that homophobic

5    violence is rampant in Brazil, citing a State Department report

6    that killings based on sexual orientation rose from 2011 to

7    2012, and a Chicago Tribune article on a 1995 study that found

8    59% of gay Brazilians had suffered some type of homophobic

9    violence.   He cites a study finding that a gay person’s risk

10   of being killed there is 785 percent greater than in the United

11   States and several high-profile cases of homophobic murders.

12   He acknowledges that Brazil has gay marriage, active gay rights

13   groups, and certain cities with anti-discrimination laws, but

14   argues that this evidence shows that Brazil is willing but

15   unable to stop the violence.

16       The agency disagreed.   It acknowledged the evidence of

17   violence and discrimination against gay Brazilians.    But, in

18   light of Brazil’s gay rights groups, gay marriage, gay pride

19   parade, and city ordinances banning anti-gay discrimination,

20   the agency found that Dias failed to show the Brazilian

21   government would be unwilling or unable to control those

22   responsible for the violence and discrimination.   Although the

23   IJ and BIA decisions are sparse on reasoning, substantial
                                    4
1    evidence supports that finding.    Dias relies heavily on the

2    statistic that 59% of gay Brazilians have suffered violent

3    attacks; but that comes from a newspaper article published in

4    1995, nearly 20 years before his merits hearing.   The 2012 State

5    Department report cited 338 killings based on sexual

6    orientation, but like the other evidence in the record,

7    acknowledged the Brazilian government’s efforts to fight

8    discrimination and promote gay rights.   See Tu Lin v. Gonzales,

9    446 F.3d 395, 400 (2d Cir. 2006) (“The observations of State

10   Department country profiles do not automatically discredit

11   contrary evidence presented by the applicant, and . . . are not

12   binding on the immigration court; they are probative

13   nonetheless.” (internal citation and punctuation omitted)).

14   Based on this record, the agency was not compelled to find the

15   governmental involvement required for withholding of removal.

16   See 8 U.S.C. § 1252(b)(4)(B) (“[t]he administrative findings

17   of fact are conclusive unless any reasonable adjudicator would

18   be compelled to conclude to the contrary[.]”); Hui Lin Huang

19   v. Holder, 677 F.3d 130, 134 (2d Cir. 2012) (finding that

20   likelihood of a future event is factual); see also Siewe v.

21   Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Where there are

22   two permissible views of the evidence, the factfinder’s choice

23   between them cannot be clearly erroneous.”).
                                    5
1          Dias’s CAT claim rested on essentially the same theory as

2    his withholding claim.      The agency reasonably concluded that

3    his predicted chain of events was speculative.          See In re M-B-A,

4    23 I. & N. Dec. 474, 479-80 (B.I.A. 2002) (A claim “based on

5    a chain of assumptions and a fear of what might happen” is

6    insufficient to demonstrate eligibility for CAT relief).            Even

7    if it is likely that Dias will have a romantic relationship with

8    a man, the record did not compel the agency to find it more likely

9    than not that Dias will be tortured by, or with the acquiescence

10   of,   Brazilian    authorities.     See   8   C.F.R.   § 1208.18(a)(1)

11   (defining torture under the CAT as pain or suffering “inflicted

12   by or at the instigation of or with the consent or acquiescence

13   of a public official or other person acting in an official

14   capacity”).

15         For the foregoing reasons, the petition for review is

16   DENIED.    As we have completed our review, the pending motion

17   for a stay of removal in this petition is DENIED as moot.           Any

18   pending request for oral argument in this petition is DENIED

19   in    accordance   with   Federal   Rule      of   Appellate   Procedure

20   34(a)(2), and Second Circuit Local Rule 34.1(b).

21                                     FOR THE COURT:
22                                     Catherine O=Hagan Wolfe, Clerk




                                         6